Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION


  OWEN GRANT, individually, and on behalf                              CASE NO. 0:21cv60285
  of all others similarly situated,
                                                                       CLASS ACTION
           Plaintiff,
  v.

  CEDARS BUSINESS SERVICES, LLC, a
  California limited liability company

        Defendant.
  ____________________________________/


                                     CLASS ACTION COMPLAINT

          Class Plaintiff, OWEN GRANT (hereinafter “Plaintiff”) individually, and on behalf of all

 those similarly situated, by and through his undersigned counsel, alleges violation(s) of the Fair

 Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”) and/or the Florida

 Statute §559.551, the Florida Consumer Collection Practices Act (hereinafter “FCCPA”) against

 Defendant,       CEDARS BUSINESS SERVICES, LLC. (hereinafter “Defendant CEDARS

 BUSINESS SERVICES”).

                                              INTRODUCTION

          1.      This is a class action on behalf of ordinary people. The purpose of this action and

 the underlying law is not to insinuate that consumers should not be held accountable for their debts,

 but rather, the purpose of this action is to hold Defendant accountable for its willful ignorance of

 the laws that place constraints on how Defendant may seek collect those debts.

          2.      The FDCPA prohibits collectors of consumer debts from, among other things, using

 “unfair or unconscionable means” and "any false, deceptive, or misleading representation” in

                                                                                                      Page 1 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 2 of 21




 connection with the collection of any debt."1

          3.       Similarly, the FCCPA prohibits collectors of consumer debts from claiming,

 attempting, or threatening to enforce a debt when that person knows that debt is not legitimate or

 asserting the existence of some other legal right when such person knows that right does not exist.2

          4.       Both the FDCPA and FCCPA prohibits collectors of consumer debts from

 communicating with debtors that they know are represented by an attorney with respect to such

 debt if they know or can readily ascertain their attorney’s name and address.3

          5.       This Class Action arises from Defendant’s unlawful scheme to collect debts in

 violation of the FDCPA and FCCPA, which prohibits debt collectors from engaging in the abusive,

 unfair, and deceptive practices described infra.

                                PARTIES, JURISDICTION AND VENUE

          6.       Plaintiff, OWEN GRANT (“Plaintiff”) is a resident of Broward County, Florida, is

 over the age of eighteen (18) years, and is otherwise sui juris.

          7.       Plaintiff is a consumer as defined by § 15 U.S.C. §1692a(3), who incurred the

 below-described debt for personal, family or household services.

          8.       Defendant CEDARS BUSINESS SERVICES is a limited liability company with

 its principal place of business in Calabasas, California; Defendant CEDARS BUSINESS

 SERVICES business is the regular collection of debts using the mail and/or telephone, which it

 regularly does in Broward County, Florida.

          9.       Defendant CEDARS BUSINESS SERVICES is a debt collector as defined by 15

 U.S.C. §1692a(6).


 1
   15 U.S.C. § 1692e; 15 U.S.C. § 1692f.
 2
   Fla. Stat. . § 559.72(9)
 3
   15 U.S.C. § 1692c(a)(2); Fla. Stat. . § 559.72(18)

                                                                                                      Page 2 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 3 of 21




             10.      Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C. §§ 1331,

 1337, 1367(a), 2201, 2202.

             11.      Venue is proper in this District under 28 U.S.C. § 1391 because: (i) the conduct

 from which this cause of action arises occurred in this District; and (ii) Defendant transacts

 business in this District.

             12.      At all times herein, the conduct of Defendant, complained of below, occurred in

 Broward County, Florida.

                                   GENERAL CLASS ALLEGATIONS

       I.          DEFENDANT COLLECTS FOREIGN DEBTS IN THE U.S.

             1.       Defendant CEDARS BUSINESS SERVICES is a debt collector. Its primary

 business is collecting debts on behalf of third-parties. Indeed, on its webpage, defendant touts its

 mission to be “the leading international debt collection agency by providing local debt collection

 representation around the globe”.4

             2.       As noted on its webpage, Defendant CEDARS BUSINESS SERVICES is a

 licensed third-party collection agency. Furthermore, CEDARS BUSINESS SERVICES states

 they are not a debt buyer and in most cases they have been contracted to assist in collecting debt

 by the original creditors. Along those lines, Defendant CEDARS BUSINESS SERVICES is

 assigned debts incurred in one country, in this case Jamaica, and attempts to collect it in another

 country, in this case, the United States.

       II.         DEFENDANT ILLEGALLY CONVERTS FOREIGN CURRENCY TO US CURRENCY
                   UNILATERALLY DECIDING CONVERSION DATES TO MAXIMIZE PROFITS AND
                   INFLATE PAYMENT AMOUNTS




 4
     https://cblsvc.com/about

                                                                                                      Page 3 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 4 of 21




          3.        Unfortunately for consumers, however, Defendant CEDARS BUSINESS

 SERVICES has a pattern and practice of arbitrarily converting Jamaican consumer debts, which

 are incurred and owed in Jamaican Dollars (“JA$”), to United States Dollars (“USD”), without

 basis or justification in law or contract.

          4.      Though the underlying debt creating instrument dictates that payment be in JA$,

 Defendant unilaterally decides to disregard those provisions and convert the debt to USD.

          5.      Defendant also unilaterally selects the conversion rate, often inflating the amount

 owed and, because the conversion rate changes daily, always yielding an improper, unjustified,

 random debt.

          6.      Defendant then sends out deceptive, misleading, and unfair form debt collection

 letters, failing to inform the consumer that the debt currency of their alleged debt has been

 unilaterally and arbitrarily converted, leaving consumers in the dark as to the actual amount owed

 and the currency in which it is to be paid.

          7.      Because Defendant conceals the fact that the debt was converted, Defendant

 similarly conceals the conversion date, conversion rate, and basis for conversion.

          8.      Indeed, the Jamaican currency symbol, “$” is identical to the United States

 currency symbol “$.” Defendant sends form debt collection letters attempting to collect Jamaican

 debts incurred in Jamaica, in JA$, in the following format $XXX.xx. A reasonable consumer, let

 alone the least sophisticated consumer, would understand this to mean that the debt, incurred in

 Jamaica, is to be paid in JA$.

          9.      However, unbeknownst to Plaintiff and the consumer class, Defendant had, on an

 arbitrary date, based on arbitrary justification, decided to convert the debt to USD.

          10.     Defendant’s form debt collection letter, however, fails to inform consumers, 1) that

                                                                                                      Page 4 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 5 of 21




 the debt was converted and is now in USD and not JA$ (both represented by “$”), 2) the amount

 of the original debt in its native currency, 3) the basis or justification for the conversion, and 4.)

 the date the debt was converted from JA$ to USD.

           11.    Consumers, like Plaintiff are left in the dark as to the exchange rate arbitrarily

 applied to their debt.

           12.    Importantly, the debt creating instrument provides for payment in JA$, not USD,

 and it does not provide for a conversion of currency, let alone a date upon which this may be done.

           13.    Why is this important? Because Defendant CEDARS BUSINESS SERVICES

 decides to convert the debt from JA$ to USD when it wants to. Often times causing consumers

 like Plaintiff to pay more than is actually owed.

           14.      In addition, CEDARS BUSINESS SERVICES, without notifying the consumer

 that should they accept one of the offered settlement options it will restart the statute of limitations

 and substantially affect the consumer’s rights.              In fact, Defendant CEDARS BUSINESS

 SERVICES’s collection letters falsely state that the payment options will not affect the consumer’s

 rights.

           15.    Therefore, Plaintiff brings this suit on behalf of herself and all similarly situated

 persons who received correspondence from Defendant CEDARS BUSINESS SERVICES, which

 attempted to collect a debt and seeks statutory damages, compensatory damages, attorneys’ fees

 and costs, and all other such other and further relief that this court deems just and proper.

                                     INDIVIDUAL ALLEGATIONS

           16.    On or about September 24, 2012, Plaintiff procured financing from National

 Commercial Bank Jamaica Limited for a                       used 2013 Suzuki            Swift Sport, VIN

 JSAFZC32S00100476 in the amount of JA$2,884,614.10. (See “EXHIBIT A”, a true and correct

                                                                                                      Page 5 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 6 of 21




 copy of National Commercial Bank Jamaica Limited’s September 24, 2012 contract with

 Plaintiff).

          17.     Thereafter, Plaintiff defaulted on the auto loan and National Commercial Bank

 Jamaica Limited repossessed the car.

          18.     On April 13, 2015, in an effort to collect on the loan deficiency, National

 Commercial Bank Jamaica Limited sold the vehicle for JA$900,000.

          19.     On August 7, 2015, National Commercial Bank Jamaica Limited sent Plaintiff a

 letter advising him of the sale of the vehicle and advised him that there was a deficiency of

 JA$1,562,999.41 remaining after the sale of the vehicle. (See “EXHIBIT B”, a true and correct

 copy of National Commercial Bank Jamaica Limited’s letter to Plaintiff dated August 7, 2015).

          20.     On October 9, 2018, Defendant CEDARS BUSINESS SERVICES sent Plaintiff a

 collection letter on behalf of National Commercial Bank Jamaica Limited, claiming Plaintiff owed

 $18,734.57 in principal and $2,586.91 in interest for a total amount owed of $21,321.48. The letter

 did not specify whether the currency was USD or JMD, as both currencies used the “$” symbol.

 (See “EXHIBIT C”, a true and correct copy of Defendant CEDARS BUSINESS SERVICES’s

 letter to Plaintiff dated October 9, 2018).

          21.     The letter stated, in part:

                  “This may be our last notice to you prior to suit being authorized by the
                  creditor.”
                  [emphasis in original]
          22.     Unbeknownst to Plaintiff, Defendant unilaterally decided to convert Plaintiff’s debt

 from JA$ to USD on May 23, 2017.

          23.     On May 23, 2017, Plaintiff’s debt was approximately JA$2,448,963.23.

          24.     On May 23, 2017 Defendant converted Plaintiff’s debt to USD through its own


                                                                                                      Page 6 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 7 of 21




 arbitrary conversion rate of 0.00765 USD to 1 JA$ yielding a principal amount of $18,734.57.

            25.      Today, JA$ is valued at approximately 0.00681455 USD5, meaning this same

 principal amount would convert to $16,688.57, a difference of $2,046.00.

            26.      On November 12, 2018 Plaintiff sent Defendant a debt verification letter requesting

 information and proof of the debt being collected upon. The letter further advised Defendant that

 Plaintiff had retained the services of Light and Gonzalez PLLC. The letter directed Defendant to

 direct all further communications regarding the subject debt to Plaintiff’s counsel, Light and

 Gonzalez PLLC. (See “EXHIBIT D”, a true and correct copy of Plaintiff’s letter to Defendant

 CEDARS BUSINESS SERVICES dated November 12, 2018).

            27.      Despite Plaintiff’s letter, Defendant responded directly to Plaintiff in an email sent

 to him on November 28, 2020. In their letter, Defendant attached an account statement indicating

 the current balance of the debt was “-2,540,134.00”, with no currency symbol or reference. (See

 “EXHIBIT D”, a true and correct copy of Plaintiff’s letter to Defendant CEDARS BUSINESS

 SERVICES dated November 12, 2018).

            28.      Thereafter, and despite Plaintiff’s letter advising Defendant that he was represented

 by counsel, Defendant contacted Plaintiff twenty-six (26) times via email demanding payment for

 the debt. (See COMPOSITE “EXHIBIT E” true and correct copies of Defendants emails to

 Plaintiff starting December 5, 2018 through January 9, 2020).

            29.      On January 9, 2020 Plaintiff sent Defendant another debt verification letter again

 requesting information and proof of the debt being collected upon. Again, the letter further advised

 Defendant that Plaintiff had retained the services of Light and Gonzalez PLLC. The letter directed




 5
     According to xe.com, as of February 3, 2021.

                                                                                                      Page 7 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 8 of 21




 Defendant to direct all further communications regarding the subject debt to Plaintiff’s counsel,

 Light and Gonzalez PLLC. (See “EXHIBIT F”, a true and correct copy of Plaintiff’s letter to

 Defendant CEDARS BUSINESS SERVICES dated January 9, 2020).

          30.     Thereafter, and despite Plaintiff’s letter advising Defendant that he was represented

 by counsel, Defendant again contacted Plaintiff five (5) additional times via email demanding

 payment for the debt. (See COMPOSITE “EXHIBIT G” true and correct copies of Defendants

 emails to Plaintiff starting January 14, 2020 through February 4, 2020).

          31.     On or about January 20, 2020 Plaintiff reminted payment to Defendant in the

 amount of JA$23,687.68, reflecting the amount being collected by Defendant in JA$, the currency

 in which the debt was originated. (See COMPOSITE “EXHIBIT H” true and correct copies of

 Plaintiff’s check payment to Defendant dated January 20, 2020).

          32.     However, the Defendant’s accounting department advised the Plaintiff that they

 were not able to process a payment in JA$ currency, even though the currency of the debt is JA$.

                                   CLASS ACTION ALLEGATIONS

          33.     As such, Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

 23(b)(2) and Rule 23(b)(3) on behalf of herself and the Classes of similarly situated individuals

 defined as follows:

                  FDCPA CLASS: All consumers in the United States to whom
                  Defendant mailed one or more Letters in the same or similar
                  form to the Letter sent to Plaintiff, attempting to collect a
                  personal, family, or household debt, within one year of the filing
                  of this action.

                  FCCPA CLASS: All consumers in the Florida to whom
                  Defendant mailed one or more Letters in the same or similar
                  form to the Letter sent to Plaintiff, attempting to collect a


                                                                                                      Page 8 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 9 of 21




                  personal, family, or household debt, within one year of the filing
                  of this action.


          34.     Class Exclusions: The following people are excluded from the Classes: 1) any

 Judge or Magistrate presiding over this action and members of their families; 2) Defendant,

 Defendant's subsidiaries, parents, successors, predecessors, and any entity in which the Defendant

 or its parents have a controlling interest and its current or former employees, officers and directors;

 3) persons who properly execute and file a timely request for exclusion from the Classes; 4) the

 legal representatives, successors, or assigns of any such excluded persons; 5) Plaintiff’s counsel

 and Defendant's counsel.

          35.     Numerosity: The exact number of the Class members is unknown and not available

 to Plaintiff at this time, but it is clear that individual joinder is impracticable. Based on information

 and understanding, Defendant has sent collection Letters to thousands of consumers who fall into

 the definition of the Class. Members of the Classes can be identified, and Class membership

 ascertained, objectively through Defendant’s records.

          36.     Typicality: Plaintiff’s claims are typical of the claims of other members of the

 Classes in that, Plaintiff and the members of the Classes sustained damages arising out of

 Defendant's uniform wrongful conduct and improper collection Letters.

          37.     Adequacy Representation: Plaintiff will fairly and adequately represent and

 protect the interests of the Classes, and has retained counsel competent and experienced in complex

 class actions. Plaintiff has no interest antagonistic to those of the Classes, and

 Defendant has no defenses unique to Plaintiff.

          38.     Commonality and Predominance: There are numerous questions of law and fact

 common to the claims of Plaintiff and the Classes, and those questions go to the heart of the case

                                                                                                      Page 9 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 10 of 21




  and predominate over any questions that may affect individual members of the Classes. Common

  questions for the Classes include, but are not necessarily limited to the following:

                  (a) whether Defendant CEDARS BUSINESS SERVICES is a “debt collector”

                      under 15 U.S.C.§ 1692a(6);

                  (b) whether the Notice that Defendant CEDARS BUSINESS SERVICES sent to

                      the Plaintiff and the Class is a “communication” under 15 U.S.C. § 1692a(2);

                  (c) whether Defendant CEDARS BUSINESS SERVICES failed to comply with 15

                      U.S.C. 1692e;

                  (d) whether Defendant CEDARS BUSINESS SERVICES failed to comply with 15

                      U.S.C. 1692f; and

                  (e) whether Defendant CEDAR FINANCIAL’s Notice violates FDCPA.

          39.     Superiority & Manageability: This case is also appropriate for Class certification

  because Class proceedings are superior to all other available methods for the fair and efficient

  adjudication of this controversy because joinder of all parties is impracticable. The damages

  suffered by the individual members of the Class will likely be relatively small, especially given

  the burden and expense of individual prosecution of the complex litigation necessitated by

  Defendant's actions. Thus, it would be virtually impossible for the individual members of the

  Classes to obtain effective relief from Defendant's misconduct. Even if members of the Classes

  could sustain such individual litigation, it would still not be preferable to a Class action, because

  individual litigation would increase the delay and expense to all parties due to the complex legal

  and factual controversies presented in this Complaint. By contrast, a Class action presents far fewer

  management difficulties and provides the benefits of single adjudication, economy of scale, and




                                                                                                    Page 10 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 11 of 21




  comprehensive supervision by a single court. Economies of time, effort and expense will be

  fostered and uniformity of decisions ensured.



                                           COUNT I
                     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                         15 U.S.C. 1692e

          Plaintiff reaffirms and realleges the allegations in paragraphs 1 through 39 as if set forth

  herein in full.

          40.       Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

          41.       Plaintiff and the Class are “consumers” as defined by § 15 U.S.C. §1692a(3).

          42.       The February 4, 2020 communication contained within Composite Exhibit G that

  Defendant sent to Plaintiff and Class is a “communication” as defined by 15 U.S.C. § 1692a(2).

          43.       In the February 4, 2020 communication Defendant CEDARS BUSINESS

  SERVICES informs Plaintiff that because of the age of the debt the original creditor will not sue

  him.

          44.       The February 4, 2020 communication also solicits a payment from Plaintiff, but

  neglects to inform him that making a payment would restart the statute of limitations thereby

  allowing Defendant or the original credit to sue Plaintiff for the debt.

          45.       Defendant CEDARS BUSINESS SERVICES knew that Plaintiff’s acceptance of

  one of their settlement options would restart the statute of limitations thereby allowing Defendant

  CEDARS BUSINESS SERVICES or other to sue Plaintiff for his debt.

          46.       Defendant CEDARS BUSINESS SERVICES’ actions were overtly deceptive and

  misleading.

          47.       Defendant intentionally, knowingly and repeatedly violated the FDCPA.

                                                                                                    Page 11 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 12 of 21




          48.       Defendant has deprived Plaintiff and the Class from the statutory right to receive

  accurate information concerning the alleged debt.

          49.       As a result of its violations of the FDCPA, Defendant CEDARS BUSINESS

  SERVICES is liable to Plaintiff and the Class for statutory damages, actual damages, costs and

  attorney’s fees.

          WHEREFORE, Plaintiff seeks, individually and on behalf of the Class:

                    (a) certifying this action as a class action as set forth herein and designating

                       Plaintiff as the Class Representative, and the undersigned as Class Counsel;

                    (b) declaratory judgment stating that Defendant’s conduct violates the FDCPA;

                    (c) declaratory and injunctive relief preventing Defendant from sending violative

                       Notices to consumers in the future;

                    (d) statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(B);

                    (e) costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and

                    (f) such other relief the Court deems just and proper.

                                          COUNT II
                     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                       15 U.S.C. 1692e(2)

          Plaintiff reaffirms and realleges the allegations in paragraphs 1 through 39 as if set forth

  herein in full.

          50.       Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

          51.       Plaintiff and the Class are “consumers” as defined by § 15 U.S.C. §1692a(3).

          52.       The communication that Defendant sent to Plaintiff and Class is a “communication”

  as defined by 15 U.S.C. § 1692a(2).

          53.       Plaintiff’s underlying debt creating instrument does not allow for the conversion of

                                                                                                    Page 12 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 13 of 21




  debt into USD or any other denomination.

          54.     In its February 4, 2020 communication to Plaintiff, Defendant CEDARS

  BUSINESS SERVICES claimed that Plaintiff owed $23,785.20 which included $18,734.57 in

  principal and $5,050.63 in interest charges.

          55.     Defendant CEDARS BUSINESS SERVICES sought to collect these amounts from

  Plaintiff in USD rather than JA$ as per the original agreement.

          56.     Defendant CEDARS BUSINESS SERVICES did not represent to Plaintiff that it

  was seeking payment in USD rather than JA$ as per the original agreement.

          57.     Defendant CEDARS BUSINESS SERVICES did not communicate to Plaintiff how

  it converted these amounts from JA$ to USD or provide any explanation to Plaintiff of how it

  arrived at this amount.

          58.     On February 4, 2020, Plaintiff did not owe $23,785.20 USD pursuant to the terms

  of instrument creating the underlying consumer debt.

          59.     Rather CEDARS BUSINESS SERVICES converted the amount Plaintiff actually

  owed from JA$ to USD when it acquired the right to collect on the debt and never adjusted this

  calculation to account for constant fluctuations in the exchange rate between JA$ and USD.

          60.     Defendant CEDARS BUSINESS SERVICES’ actions were overtly deceptive and

  misleading.

          61.     Defendant CEDARS BUSINESS SERVICES misrepresented the character,

  amount and legal status of the debt they sought to collect.

          62.     Defendant intentionally, knowingly and repeatedly violated the FDCPA.

          63.     Defendant has deprived Plaintiff and the Class from the statutory right to receive

  accurate information concerning the alleged debt.

                                                                                                    Page 13 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 14 of 21




          64.       As a result of its violations of the FDCPA, Defendant CEDARS BUSINESS

  SERVICES is liable to Plaintiff and the Class for statutory damages, actual damages, costs and

  attorney’s fees.

          WHEREFORE, Plaintiff seeks, individually and on behalf of the Class:

                    (g) certifying this action as a class action as set forth herein and designating

                       Plaintiff as the Class Representative, and the undersigned as Class Counsel;

                    (h) declaratory judgment stating that Defendant’s conduct violates the FDCPA;

                    (i) declaratory and injunctive relief preventing Defendant from sending violative

                       Notices to consumers in the future;

                    (j) statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(B);

                    (k) costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and

                    (l) such other relief the Court deems just and proper.


                                          COUNT III
                     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                         15 U.S.C. 1692f

          Plaintiff reaffirms and realleges the allegations in paragraphs 1 through 39 as if set forth

  herein in full.

          65.       Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

          66.       Plaintiff and the Class are “consumers” as defined by § 15 U.S.C. §1692a(3).

          67.       The communications that Defendant sent to Plaintiff and Class is a

  “communication” as defined by 15 U.S.C. § 1692a(2).

          68.       In a January 16, 2020 communication to Plaintiff, Defendant CEDARS BUSINESS

  SERVICES claimed that Plaintiff owed $23,687.68 which included $18,734.57 in principal and


                                                                                                    Page 14 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 15 of 21




  $4,953.11 in interest charges.

          69.     Plaintiff’s underlying debt creating instrument does not allow for the conversion of

  debt into USD or any other denomination.

          70.     On January 21, 2020 Plaintiff sent payment of $JA 23,687.68 in certified funds,

  drawn upon his Jamaican bank account to Defendant.

          71.     On February 21, 2020 Defendant CEDARS BUSINESS SERVICES confirmed it

  received the check from Plaintiff, but advised that the payment did not satisfy the account in full

  because the $JA 23,687.68 in certified funds only amounted to $166.00 in USD.

          72.     Defendant CEDARS BUSINESS SERVICES’ actions were overtly deceptive and

  misleading.

          73.     Defendant CEDARS BUSINESS SERVICES’ refusal to accept Plaintiff’s payment

  in the full amount it had demanded is an unfair and unconscionable means of collecting or

  attempting to collect a debt.

          74.     Defendant intentionally, knowingly and repeatedly violated the FDCPA.

          75.     Defendant has deprived Plaintiff and the Class from the statutory right to be free

  from unfair and unconscionable means to collect or attempt to collect any debt.

          76.     As a result of its violations of the FDCPA, Defendant CEDARS BUSINESS

  SERVICES is liable to Plaintiff and the Class for statutory damages, actual damages, costs and

  attorney’s fees.

          WHEREFORE, Plaintiff seeks, individually and on behalf of the Class:

                  (m) certifying this action as a class action as set forth herein and designating

                      Plaintiff as the Class Representative, and the undersigned as Class Counsel;

                  (n) declaratory judgment stating that Defendant’s conduct violates the FDCPA;

                                                                                                    Page 15 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 16 of 21




                    (o) declaratory and injunctive relief preventing Defendant from sending violative

                       Notices to consumers in the future;

                    (p) statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(B);

                    (q) costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and

                    (r) such other relief the Court deems just and proper.

                                           COUNT IV
                  VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
                                       Fla. Stat. 559.72(9)

            Plaintiff incorporates by reference paragraphs 1–39 of this Complaint as though fully stated

  herein.

            77.     Defendant CEDARS BUSINESS SERVICES, violated Fla. Stat. §559.72(9) by

  attempting to collect a debt they knew was not legitimate and/or by asserting a legal right they

  knew to be illegitimate and/or otherwise unlawful.

            78.     Plaintiff’s underlying debt creating instrument does not allow for the conversion of

  debt into USD or any other denomination.

            79.     Defendant CEDARS BUSINESS SERVICES was provided with a copy of the

  underlying debt creating instrument and knew that it did not allow for the conversion of debt into

  USD or any other denomination.

            80.     Despite this fact, Defendant CEDARS BUSINESS SERVICES converted

  Plaintiff’s debt from $JA to USD when it received the right to collect on this account and began

  its collection efforts.

            81.     Throughout 2019 and 2020 CEDARS BUSINESS SERVICES attempted to collect

  the debt in USD from Plaintiff.

            82.     None of Defendant CEDARS BUSINESS SERVICES’ communications to

                                                                                                    Page 16 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 17 of 21




  Plaintiff indicated it was seeking to collect from him in USD.

          83.     Likewise, none of Defendant CEDARS BUSINESS SERVICES’ communications

  to Plaintiff demonstrated how it had unilaterally converted Plaintiff’s $JA debt into USD or when

  that conversion occurred.

          84.     None of Defendant CEDARS BUSINESS SERVICES’ communications to

  Plaintiff offered to allow Plaintiff to pay the debt in $JA rather than USD.

          85.     Defendant CEDARS BUSINESS SERVICES knew it was seeking to collect

  amounts from Plaintiff in USD that did not represent the equivalent debt in $JA at the time of those

  communications.

          86.     As a result of its violations of the FCCPA, Defendant CEDARS BUSINESS

  SERVICES is liable to Plaintiff and the Class for statutory damages, actual damages, costs and

  attorney’s fees.

          WHEREFORE, Plaintiff seeks, individually and on behalf of the Class:

                  (s) certifying this action as a class action as set forth herein and designating

                      Plaintiff as the Class Representative, and the undersigned as Class Counsel;

                  (t) declaratory judgment stating that Defendant’s conduct violates the FCCPA;

                  (u) declaratory and injunctive relief preventing Defendant from sending violative

                      Notices to consumers in the future;

                  (v) statutory damages pursuant to Fla. Stat. §559.77(2);

                  (w) costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (x) such other relief the Court deems just and proper.



                                 CLASSWIDE PRAYER FOR RELIEF

                                                                                                    Page 17 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 18 of 21




  WHEREFORE, Plaintiff, on his own behalf and on behalf of the Class, prays for Judgment:

          (a) directing Defendant to cease its violations of the FDCPA;

          (b) directing Defendant to cease its violations of the FCCPA;

          (c) awarding Plaintiff and the Class statutory damages as requested above;

          (d) awarding Plaintiff and the Class actual damages as requested above;

          (e) awarding Plaintiff and Class attorneys’ fees, costs and expenses incurred in this action;

          (f) a preliminary and permanent injunction enjoining Defendant from future violations of

                the FDCPA and the FCCPA; and

          (g) such other relief this Court deems just and proper.

                                PLAINTIFF’S INDIVIDUAL CLAIMS

                                          COUNT V
                VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
                                     Fla. Stat. 559.72(18)

          Plaintiffs incorporates by reference paragraphs 1–32 of this Complaint as though fully

  stated herein.

          87.      Defendant CEDARS BUSINESS SERVICES violated Fla. Stat. §559.72(18) by

  communicating with a debtor when they knew that the debtor is represented by an attorney with

  respect to such debt and has knowledge of, or can readily ascertain, such attorney’s name and

  address. .

          88.      On November 12, 2018, Plaintiff emailed Defendant CEDARS BUSINESS

  SERVICES a letter informing Defendant CEDARS BUSINESS SERVICES that Plaintiff had

  retained counsel to represent him with respect to the debt Defendant CEDARS BUSINESS

  SERVICES was seeking to collect.

          89.      On November 28, 2018 Defendant CEDARS BUSINESS SERVICES responded

                                                                                                    Page 18 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 19 of 21




  to Plaintiff directly rather than to Plaintiff’s attorney.

          90.     Despite receiving the November 12, 2018 letter from Plaintiff, Defendant CEDARS

  BUSINESS SERVICES continued to direct its communications directly to Plaintiff.

          91.     On January 9, 2020, Plaintiff emailed Defendant CEDARS BUSINESS

  SERVICES another letter informing Defendant CEDARS BUSINESS SERVICES that Plaintiff

  had retained counsel to represent him with respect to the debt Defendant CEDARS BUSINESS

  SERVICES was seeking to collect.

          92.     Despite receiving the January 9, 2020, letter from Plaintiff, Defendant CEDARS

  BUSINESS SERVICES continued to direct its communications directly to Plaintiff.

          93.     From November 28, 2018 until February 4, 2020 Defendant CEDARS BUSINESS

  SERVICES sent at least 31 communications with respect to this debt directly to Plaintiff rather

  than his attorneys, with the most recent communication occurring on February 4, 2020.

          94.     As a result of Defendant CEDARS BUSINESS SERVICES’s foregoing FCCPA

  violations, Plaintiff has suffered actual damages, including but not limited to mental suffering,

  anguish, loss of income, and personal and/or financial credibility and reputation, whereby Plaintiff

  is entitled to relief for such, in addition to statutory damages, attorney’s fee and costs.

          WHEREFORE, Plaintiff seeks, individually:

                  (a) declaratory judgment stating that Defendant’s conduct violates the FCCPA;

                  (b) declaratory and injunctive relief preventing Defendant from sending violative

                      Notices to consumers in the future;

                  (c) statutory damages pursuant to Fla. Stat. §559.77(2);

                  (d) costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (e) such other relief the Court deems just and proper.

                                                                                                    Page 19 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 20 of 21




                                        COUNT VIII
                    VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                      15 U.S.C. 1692c(a)(2)

          Plaintiffs incorporates by reference paragraphs 1–32 of this Complaint as though fully

  stated herein.

          95.      Defendant CEDARS BUSINESS SERVICES violated 15 U.S.C. 1692c(a)(2) by

  communicating with a debtor when they knew that the debtor is represented by an attorney with

  respect to such debt and has knowledge of, or can readily ascertain, such attorney’s name and

  address.

          96.      On November 12, 2018, Plaintiff emailed Defendant CEDARS BUSINESS

  SERVICES a letter informing Defendant CEDARS BUSINESS SERVICES that Plaintiff had

  retained counsel to represent him with respect to the debt Defendant CEDARS BUSINESS

  SERVICES was seeking to collect.

          97.      On November 28, 2018 Defendant CEDARS BUSINESS SERVICES responded

  to Plaintiff directly rather than to Plaintiff’s attorney.

          98.      Despite receiving the November 12, 2018 letter from Plaintiff, Defendant CEDARS

  BUSINESS SERVICES continued to direct its communications directly to Plaintiff.

          99.      On January 9, 2020, Plaintiff emailed Defendant CEDARS BUSINESS

  SERVICES another letter informing Defendant CEDARS BUSINESS SERVICES that Plaintiff

  had retained counsel to represent him with respect to the debt Defendant CEDARS BUSINESS

  SERVICES was seeking to collect.

          100.     Despite receiving the January 9, 2020, letter from Plaintiff, Defendant CEDARS

  BUSINESS SERVICES continued to direct its communications directly to Plaintiff.

          101.     From November 28, 2018 until February 4, 2020 Defendant CEDARS BUSINESS

                                                                                                    Page 20 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60285-BB Document 1 Entered on FLSD Docket 02/03/2021 Page 21 of 21




  SERVICES sent at least 31 communications with respect to this debt directly to Plaintiff rather

  than his attorneys, with the most recent communication occurring on February 4, 2020.

          102.    As a result of Defendant CEDARS BUSINESS SERVICES’s foregoing FCCPA

  violations, Plaintiff has suffered actual damages, including but not limited to mental suffering,

  anguish, loss of income, and personal and/or financial credibility and reputation, whereby Plaintiff

  is entitled to relief for such, in addition to statutory damages, attorney’s fee and costs.

          WHEREFORE, Plaintiff seeks, individually:

          (a) declaratory judgment stating that Defendant’s conduct violates the FDCPA;

          (b) declaratory and injunctive relief preventing Defendant from communicating with

              consumers who they know are represented in the future;

          (c) statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A);

          (d) costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and

          (e) such other relief the Court deems just and proper.


                                      DEMAND FOR JURY TRIAL

                  Plaintiff hereby demands a trial by jury of all issues so triable.

 Dated this 3rd day of February, 2021.

  Respectfully Submitted,

                                                     /s/ Gregory Light_______________________
                                                    GREGORY LIGHT, ESQ.
                                                    Florida Bar No.: 120907
                                                    ANTHONY GONZALEZ, ESQ.
                                                    Florida Bar No.: 119756
                                                    LIGHT & GONZALEZ, PLLC
                                                    8751 W. Broward Blvd., #209
                                                    Plantation, FL 33324
                                                    Telephone:     754-900-6545
                                                    Email: service@lightgonzalezlaw.com

                                                                                                    Page 21 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
 Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
